

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.8
IPG PHOTONICS CORPORATION
2008 EMPLOYEE STOCK PURCHASE PLAN


Article I
Introduction
 
1.01 Purpose.  The purpose of the IPG Photonics Corporation 2008 Employee Stock
Purchase Plan (the "Plan") is to provide employees of IPG Photonics Corporation
(the "Company") with an opportunity to purchase Common Stock of the Company
through accumulated payroll deductions.
 
1.02 Operation.  It is the intention of the Company to have the Plan qualify as
an "employee stock purchase plan" under Code Section 423.  Accordingly, the
provisions of the Plan will be construed so as to extend and limit Plan
participation in a manner consistent with the requirements of Code Section 423.
 
Article II
Definitions
 
2.01 "Administrator" means the Compensation Committee of the Board or any
committee designated by the Board to administer the Plan pursuant to Article
VII.
 
2.02 "Board" means the Board of Directors of the Company.
 
2.03 "Change in Control" means the occurrence of any of the following events:
 
(a)           Any "person" (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act),
including a "group" (as defined in Section 13(d)(3) of the Exchange Act), other
than (i) the Company, (ii) any wholly-owned subsidiary of the Company, or (iii)
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Affiliate, becomes a "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
having fifty percent (50%) or more of the combined voting power of the
then-outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business) (the "Company
Voting Securities"); provided, however, that the event described in this
paragraph (a) shall not be deemed to be a Change in Control by virtue of any
underwriter temporarily holding securities pursuant to an offering of such
securities;
 
(b)           During any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board (the "Incumbent Directors")
cease for any reason to constitute at least a majority of the Board, unless the
election, or the nomination for election by the stockholders of the Company, of
each new director of the Company during such period was approved by a vote of at
least two-thirds of the Incumbent Directors then still in office;
 
(c)           As the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of all or
substantially all of the assets or contested election, or any combination of the
foregoing transactions, less than a majority of the combined voting power of the
then-outstanding securities of the Company or any successor corporation or
entity entitled to vote generally in the election of the directors of the
Company or such other corporation or entity after such transaction is held in
the aggregate by the holders of the securities of the Company entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction; or
 
(d)           The stockholders of the Company approve a plan of complete
liquidation of the Company.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than fifty
percent (50%) of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding; provided, however, that if after such acquisition
by the Company such person becomes the beneficial owner of additional Company
Voting Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control transaction
may occur.
 
2.04 "Code" means the Internal Revenue Code of 1986, as amended.
 
2.05 "Common Stock" means the common stock of the Company.
 
2.06 "Company" means IPG Photonics Corporation, a Delaware Corporation.
 
2.07 "Compensation" means (i) the base salary and wages paid in cash to a
Participant by the Participating Company, plus (ii) any pre-tax contributions
made by the Participant under Code Section 401(k) or 125. "Compensation" shall
exclude variable compensation (including bonuses, incentive compensation,
commissions, overtime pay and shift premiums), all non-cash items, moving or
relocation allowances, cost-of-living equalization payments, car allowances,
tuition reimbursements, imputed income attributable to cars or life insurance,
severance pay, fringe benefits, contributions or benefits received under
employee benefit plans, income attributable to the exercise of stock options,
and similar items.
 
2.08 "Employee" means any individual who is a common law employee of a
Participating Company for tax purposes whose customary employment with the
Participating Company is at least twenty (20) hours per week and more than five
(5) months in any calendar year.
 
2.09 "Enrollment Date" means the first Trading Date of each Offering Period.
 
2.10 "Exchange Act" means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.
 
2.11 "Exercise Date" means the last Trading Date of each Offering Period.
 
2.12 "Fair Market Value" means, as of any date, the value of a share of Common
Stock determined as follows:
 
(a)           If the Common Stock is listed on any established stock exchange or
a national market system, its Fair Market Value will be the closing sales price
for the Common Stock (or the closing bid, if no sales were reported) as quoted
on such exchange or system on the date of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable;
 
(b)           If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value will be the
mean of the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or
 
(c)           In the absence of an established market for the Common Stock, its
Fair Market Value will be determined in good faith by the Administrator.
 
2.13 “Fiscal Year” means the 12-consecutive month period coinciding with the
calendar year, which is the Company's fiscal year.
 
2.14 "Offering Period" means a period with respect to which the right to
purchase Common Stock may be granted under the Plan, as determined pursuant to
Section 3.03.
 
2.15 "Parent" means a "parent corporation" whether now or hereafter existing, as
defined in Code Section 424(e).
 
2.16 "Participant" means an Employee who elects to participate in the Plan, as
provided in Section 3.04.
 
2.17 "Participating Company" means the Company and each Related Company that has
been designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan.
 
2.18 "Plan" means the IPG Photonics Corporation 2008 Employee Stock Purchase
Plan, as it may be amended from time to time.
 
2.19 "Purchase Price" means the price at which Participants may purchase Common
Stock under the Plan, as determined pursuant to Section 5.02.
 
2.20 "Related Company" means any Parent or Subsidiary of the Company.
 
2.21 "Subsidiary" means a corporation, domestic or foreign, of which not less
than fifty percent (50%) of the voting shares are held by the Company or a
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Company or a Subsidiary.
 
2.22 "Trading Day" means a day on which the U.S. national stock exchanges and
the Nasdaq System are open for trading.
 
Article III
Eligibility and Participation
 
3.01 Eligibility.  Each Employee who has completed six (6) or more months of
continuous service with a Participating Company on an Enrollment Date of an
Offering Period shall be eligible to participate in such Offering Period,
subject to the requirements of Section 3.04.
 
3.02 Limitations.  Notwithstanding any provisions of the Plan to the contrary,
no Employee will be granted an option to purchase shares of Company Stock under
the Plan (a) to the extent that, immediately after the grant, such Employee
would own capital stock of the Company or any Related Company and/or hold
outstanding options to purchase such stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of the capital stock
of the Company or of any Related Company (for purposes of this subsection, the
rules of Code Section 424(d)  shall apply in determining stock ownership of any
Employee), or (b) to the extent that such Employee's rights to purchase stock
under all employee stock purchase plans (as defined in Code Section 423) of the
Company or any Related Company accrues at a rate which exceeds $25,000 of Fair
Market Value of the stock (determined at the time such option is granted) for
each calendar year in which such option is outstanding at any time.
 
3.03 Offering Periods.  The Offering Periods shall consist of six (6) month
periods commencing on the first Trading Day on or after January 1 and July 1 of
each year; provided, however, that the first Offering Period under the Plan
shall commence and end on the Trading Days selected by the Administrator
consistent with Code Section 423.  The Administrator will have the power to
change the duration of Offering Periods (including the commencement dates
thereof) with respect to future offerings without stockholder approval if such
change is announced prior to the scheduled beginning of the first Offering
Period to be affected thereafter.
 
3.04 Participation.  An Employee may become a Participant in the Plan by (i)
submitting to the Administrator (or its designee), on or before a dated
prescribed by the Administrator prior to an applicable Enrollment Date, a
properly completed authorization for payroll deductions in the form provided by
the Administrator for such purposes or (ii) following an electronic or other
enrollment procedure prescribed by the Administrator.
 
Article IV
Payroll Deductions
 
4.01 Amount of Deduction.  At the time a Participant enrolls in the Plan
pursuant to Section 3.04, he or she will elect payroll deductions of any whole
percentage not exceeding ten percent (10%) of such Participant's Compensation
for each pay period during an Offering Period.  Payroll deductions authorized by
a Participant will commence on the first payday following the Enrollment
Date.  A Participant's election shall remain in effect for successive Offering
Periods unless modified or suspended by the Participant in accordance with
procedures established by the Administrator or terminated as provided in Section
4.07.
 
4.02 Participant's Account.  All payroll deductions made for a Participant will
be credited to an account established for such Participant under the
Plan.  Except as expressly provided herein, a Participant may not make any
additional payments into such account.
 
4.03 Changes in Payroll Deductions.  Once enrolled for an Offering Period, a
Participant may not change his or her payroll deduction election for that
Offering Period.
 
4.04 Administrator's Power to Suspend Deductions.  Notwithstanding the
foregoing, to the extent necessary to comply with Code Section 423(b)(8) and
Section 3.02, a Participant's payroll deductions may be decreased at any time
during an Offering Period.  Subject to Code Section 423(b)(8) and Section 3.02
hereof, payroll deductions will recommence at the rate elected by the
Participant immediately prior to the suspension, effective as of the Enrollment
Date of the first Offering Period in which the Participant's payroll deductions
will comply with Code Section 423(b)(8) and Section 3.02, unless terminated as
provided in Section 4.07.
 
4.05 Interest.  No interest will accrue on the payroll deductions of a
Participant in the Plan.
 
4.06 Withdrawal.  No Participant in the Plan shall be entitled to withdraw any
amount from the accumulated payroll deductions in his or her account; provided,
however, that a Participant's accumulated payroll deductions shall be refunded
to the Participant as and to the extent specified in Section 4.07 below.
 
4.07 Termination of Employment.  Notwithstanding anything in the Plan to the
contrary, upon termination of a Participant's employment with the Participating
Companies for any reason, the Participant's participation in the Plan shall
terminated and the payroll deductions credited to the Participant's account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to the Participant or, in the case of the
Participant's death, to the Participant's designated beneficiary.
 
Article V
Option Grants and Exercise
 
5.01 Grant of Option.  On an Enrollment Date of each Offering Period, each
Participant shall be deemed to have been granted an option to purchase on the
Exercise Date of the Offering Period a number of shares of Common Stock
determined by dividing the Participant's accumulated payroll deductions as of
the Exercise Date by the Purchase Price.
 
5.02 Purchase Price.  The applicable Purchase Price shall be an amount equal to
the lower of (a) eighty-five percent (85%) of the Fair Market Value of a share
of Common Stock on the Enrollment Date or (b) eighty-five percent (85%) of the
Fair Market Value of a share of Common Stock on the Exercise Date; provided,
however, that the Purchase Price may be adjusted by the Administrator pursuant
to Article VIII.
 
5.03 Limitation.  Except as otherwise provided by the Administrator, the maximum
number of shares of Common Stock that a Participant may purchase with respect to
any Offering Period is the number of shares determined by dividing $12,500 by
the Fair Market Value of a share of Common Stock on the Enrollment Date.
 
5.04 Option Exercise. Except as provided in Section 4.07, a Participant's option
for the purchase of shares of Common Stock will be exercised automatically on
the Exercise Date, and the maximum number of full shares subject to an option
will be purchased for such Participant at the applicable Purchase Price with the
accumulated payroll deductions in the Participant's account.  During a
Participant's lifetime, the Participant's option to purchase shares hereunder is
exercisable only by him or her.
 
5.05 Fractional Shares.  No fractional shares of Common Stock will be purchased;
any payroll deductions accumulated in a Participant's account that are not
sufficient to purchase a full share of Common Stock will be retained in the
Participant's account for the subsequent Offering Period.
 
5.06 Purchase Reductions.  Notwithstanding anything herein to the contrary, the
Administrator shall have the discretion to reduce the number of shares of Common
Stock to be purchased by Participants with respect to an Offering Period and to
allocate such reduced number of shares among Participants in such Offering
Period, so long as such reduction and allocation is done in a manner consistent
with Code Section 423.  Any payroll deductions not applied to the purchase of
shares of Common Stock shall be promptly refunded to Participants after the
Exercise Date of the Offering Period to which such reduction applies.
 
5.07 Delivery.  After each Exercise Date on which a purchase of shares of Common
Stock occurs, shares purchased upon exercise of the Participant's option shall
be held in such Participant's account.  As soon as administratively practicable
after the Participant's request, the Company will distribute to such
Participant, as appropriate, the shares in each Participant's account in a form
determined by the Administrator (in its sole discretion) and pursuant to rules
established by the Administrator.  No Participant will have any voting,
dividend, or other stockholder rights with respect to shares of Common Stock
subject to any option granted under the Plan until such shares have been
purchased and delivered to the Participant's account.
 
5.08 Interest.  No interest will be paid or allowed on any money paid into the
Plan or credited to the account of distributed to any Participant.
 
Article VI
Common Stock
 
6.01 Available Shares.  Subject to Section 9.05, the maximum number of shares of
Common Stock that will be made available for sale under the Plan will be 400,000
shares of Common Stock, plus an annual increase, if any, to be added on the
first day of each Fiscal Year so that the total number of shares of Common Stock
available shall equal to the greater of (i) the number of shares of Common Stock
available under the Plan as of the last day of the immediately preceding Fiscal
Year and (ii) the lesser of (A) 400,000 shares of Common Stock and (B)
seventy-five hundredths of one percent (0.75%) of the outstanding shares of
Common Stock on the last day of the immediately preceding Fiscal Year.
 
6.02 Registration.  Shares of Common Stock purchased by a Participant under the
Plan will be registered in the name of the Participant or, to the extent
required or if the Participant so directs by written notice to the Administrator
prior to the Exercise Date, in the name of the Participant and his or her
spouse.
 
Article VII
Administration
 
7.01 Administration. The Administrator shall administer the Plan.  The
Administrator will have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility, to
adjudicate all disputed claims filed under the Plan and to establish such
procedures that it deems necessary for administration of the Plan (including,
without limitation, to adopt such rules, procedures and sub-plans as are
necessary or appropriate to permit the participation in the Plan by Employees
who are foreign nationals or employed outside of the United States).  Every
finding, decision and determination made by the Administrator shall, to the
fullest extent permitted by law, be final and binding upon all parties.
 
7.02 Delegation.  The Administrator, in its sole discretion and on such terms
and conditions as it may provide, may delegate to one or more individuals all or
any part of its authority and powers under the Plan.
 
7.03 Rules Governing the Administration of the Committee.  The Board may from
time to time appoint members of a committee to serve as the Administrator of the
Plan.  Such committee may select one of its members as its chairperson, shall
hold meetings at such times and places as it shall deem advisable, and may hold
telephonic meetings.  All determinations of the committee shall be made by a
majority of its members.  A decision or determination reduced to writing and
signed by a majority of the members of the committee shall be fully effective as
if it had been made by a majority vote at a meeting duly called and held.  The
committee may appoint a secretary and shall make such rules and regulations for
the conduct of its business as it shall deem advisable.
 
Article VIII
Amendment and Termination
 
8.01 Amendment or Termination.  The Board may at any time and for any reason
suspend, terminate or amend the Plan; provided, however, that the Board shall
not, without the approval of the stockholders of the Company, alter (a) the
aggregate number of shares of Common Stock that may be issued under the Plan
(except pursuant to Section 9.05), or (b) the class of Employees eligible to
receive options under the Plan, other than to designate Participating Companies;
and provided, further, that, subject to Section 8.02, no termination,
modification, or amendment of the Plan may, without the consent of an Employee
then having an option under the Plan to purchase shares of Common Stock,
adversely affect the rights of such Employee under such option.  In addition,
and notwithstanding anything contained herein to the contrary, to the extent
necessary under Code Section 423 (or any successor rule or provision or any
applicable law or regulation), the Company shall obtain stockholder approval in
such a manner and to such a degree as required.
 
8.02 Administrator Authority.  Without stockholder consent, the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
Participant in order to adjust for delays or mistakes in the Company's
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant's
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable that are consistent
with the Plan, in each case so long as any such action is consistent with Code
Section 423.  None of the foregoing actions shall be considered to have
adversely affected any right of any Participant.
 
8.03 Accounting Treatment. In the event the Administrator determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Administrator may, in its discretion and to the extent
necessary or desirable, modify, amend or terminate the Plan to reduce or
eliminate such accounting consequence including, but not limited to:
 
(a)           altering the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;
 
(b)           shortening any Offering Period so that the Offering Period ends on
a new Exercise Date, including an Offering Period underway at the time of such
action;
 
(c)           reducing the maximum percentage of Compensation a Participant may
elect to set aside as payroll deductions;
 
(d)           reducing the maximum number of Shares a Participants may purchase
during any Offering Period; and
 
(e)           allocating shares of Common Stock to Participant's pursuant to
Section 5.06.
 
None of the foregoing actions shall require stockholder approval or shall be
considered to have adversely affected any right of any Participant.
 
Article IX
Miscellaneous
 
9.01 Transferability.  Neither payroll deductions credited to a Participant's
account nor any option or other rights with regard to the exercise of an option
to receive shares of Common Stock under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way by the Participant other than by
will, the laws of descent and distribution, or as provided in Section 9.04.
 
9.02 Use of Funds.  The Company may use all payroll deductions received or held
by the Company under the Plan for any corporate purpose, and the Company will
not be obligated to segregate such payroll deductions.  Until shares of Common
Stock are issued under the Plan (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
Participant will only have the rights of an unsecured creditor with respect to
such shares.
 
9.03 Reports.  Individual accounts will be maintained for each
Participant.  Statements of account will be given to Participants at least
annually, which statements will set forth the amounts of payroll deductions, the
Purchase Price, the number of shares of Common Stock purchased and the remaining
cash balance, if any.
 
9.04 Designation of Beneficiary.
 
(a)           A Participant may designate a beneficiary who is to receive any
shares of Common Stock and cash, if any, from the Participant's account under
the Plan in the event of such Participant's death subsequent to an Exercise Date
on which the option is exercised but prior to delivery to such Participant of
such shares and cash. In addition, a Participant may designate a beneficiary who
is to receive any cash from the Participant's account under the Plan in the
event of such Participant's death prior to exercise of the option. If a
Participant is married and the designated beneficiary is not the spouse, spousal
consent will be required for such designation to be effective.
 
(b)           The Participant may change such designation of beneficiary at any
time by written notice. In the event of the death of a Participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Participant's death, the Company will deliver such shares and/or
cash to the Participant's estate.
 
(c)           All beneficiary designations under this Section 9.04 will be made
in such form and manner as the Administrator may prescribe from time to time.
 
9.05 Adjustment upon Changes in Capitalization; Change in Control.
 
(a)           Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Company Stock such that
adjustment is appropriate to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, the
Administrator shall adjust the shares of Common Stock to preserve the benefits
or potential benefits under the Plan.  Action by the Administrator may include
adjustment of: (i) the number and class of Common Stock that may be delivered
under the Plan, (ii) the Purchase Price per share, (iii) the number of shares of
Common Stock covered by each option under the Plan that has not yet been
exercised, and (iv) the numerical limits of Section 6.01.
 
(b)           Change in Control. In the event of a Change in Control, any
Offering Period then in progress will be shortened by setting a new Exercise
Date (the "New Exercise Date") on the date of the Change in Control and will
terminate on such date, unless provided otherwise by the Administrator.  The
Administrator will notify each Participant in writing, at least ten (10)
business days prior to the New Exercise Date, that the Exercise Date for the
Participant's option has been changed to the New Exercise Date and that the
Participant's option will be exercised automatically on the New Exercise Date.
 
9.06 Notices. All notices or other communications by a Participant to the
Company or the Administrator under or in connection with the Plan will be deemed
to have been duly given when received in the form and manner specified by the
Company or Administrator at the location, or by the person, designated by the
Company or Administrator for the receipt thereof.
 
9.07 Conditions Upon Issuance of Shares.
 
(a)           Shares of Common Stock will not be issued with respect to an
option under the Plan unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, including the rules and regulations
promulgated thereunder, the Exchange Act, and the requirements of any stock
exchange upon which the shares may then be listed, and will further be subject
to the approval of counsel for the Company with respect to such compliance.  If,
on the Exercise Date of any Offering Period, as delayed to the maximum extent
permissible, the shares of Common Stock have not yet been issued, all payroll
deductions accumulated during the Offering Period (reduced to the extent, if
any, such deductions have been used to acquire shares of Common Stock) shall be
distributed to Participants, without interest.
 
(b)           As a condition to the exercise of an option, the Company may
require the person exercising such option to represent and warrant at the time
of any such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.
 
9.08 Covenants of the Company.  The Company shall seek to obtain from each
federal, state, foreign or other regulatory commission or agency having
jurisdiction over the Plan such authority as may be required to issue and sell
shares of Common stock upon exercise.  If, after commercially reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority that counsel for the Company deems necessary for the lawful
issuance and sale of Common Stock under the Plan, the Company shall be relieved
from any liability for failure to issue and sell shares of Common Stock upon
exercise unless and until such authority is obtained.
 
9.09 Effective Date.  The Plan shall become effective as of its adoption of by
the Board, subject to approval by the holders of a majority of the shares of
Common Stock, and shall continue in effect until the earliest the date that (a)
the shares of Common Stock reserved for issuance have been depleted, (b) the
Plan is terminated under Article VIII, and (c) is the tenth anniversary of the
Effective Date.
 
9.10 No Employment Rights. The Plan does not, directly or indirectly, create in
any person any right with respect to employment or continuation of employment by
the Company or any Related Company, and it shall not be deemed to interfere in
any way with the Company's or any Related Company's right to terminate, or
otherwise modify, any Employee's employment at any time.
 
9.11 Governing Law.  The law of the State of Delaware will govern all matters
relating to this Plan except to the extent superseded by the federal laws of the
United States.
 
 



    
 
 

--------------------------------------------------------------------------------

 
